Opinion issued November 27, 2002




 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01140-CV
____________

MICHAEL BREWSTER, Appellant

V.

RICHARDSON ELECTRONICS, LTD., Appellee



On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 769,839



O P I N I O N
	This is an appeal from a judgment signed September 25, 2002.  On November
5, 2002, this Court sent appellant a notice letter that stated:
	The clerk responsible for preparing the record in this appeal has
informed the Court that you have not made arrangements to pay for the
record.  See Tex. R. App. P. 37.3(b).

	Accordingly, the Court may dismiss your appeal for want of prosecution
unless, within 15 days of the date of this letter, you make arrangements
to pay for the record, Tex. R. App. P. 35.3(a)(2), and provide this court
with proof of payment.

	Fifteen days have passed since the date of the notice letter and appellant has
not provided this Court with proof of payment for the clerk's record. 
	Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App.
P. 42.3(c).
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.

Do not publish.  Tex. R. App. P. 47.